DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 31 August 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2014/0272734) in view of Kuhl et al. (US 2019/0226103).
Regarding claims 1-11, the reference Braun et al. discloses a carbon compound manufacturing system (see Abstract; paras. [0010]-[0016]; [0057]; Fig. 1); comprising: a recovery unit (102, 106) configured to separate carbon dioxide from a supply gas (101) containing the carbon dioxide (see para. [0057]; Fig. 1); a conversion unit (110) configured to convert the carbon dioxide supplied from the recovery unit into an intermediate compound (see para. [057]; Fig. 1); a synthesis unit (134) configured to synthesize a carbon compound using the intermediate compound supplied from the conversion unit (see para. [0057]; Fig. 1); a first flow path configured to supply the supply gas (101) to the recovery unit (102, 106); a second flow path connecting the recovery unit (102, 106) and the conversion unit (110); a third flow path connecting the conversion unit (110) and the synthesis unit (134) (see para. [0057]; Fig. 1). The reference Braun et al. further discloses that the intermediate compound is produced by an electrolytic reaction of the carbon dioxide (see paras. [0035]; [0053]; [0057]). The reference Braun et al. further discloses that at least one flow path selected from the group consisting of the first to third flow paths is not connected to any buffer tanks (see para. [0057]; Fig. 1).
The reference Braun et al., however, does not specifically disclose at least one detector selected from the group consisting of a first detector, a second detector, and a third detector, the first detector being configured to measure a flow rate of the supply gas flowing through the first flow path to generate a first data signal, the second detector being configured to measure a flow rate of the carbon dioxide flowing through the second flow path to generate a second data signal, and the third detector being configured to measure a value of voltage or current supplied to the conversion unit to generate a third data signal; and an integration controller configured to collate measured data in at least one data signal selected from the group consisting of the first to third data signals with a plan data corresponding to the measured data, and generate, according to a collation result, at least one control signal selected from the group consisting of a first control signal for adjusting an operation condition of the recovery unit, a second control signal for adjusting an operation condition of the conversion unit, and a third control signal for adjusting an operation condition of the synthesis unit.
The reference Kuhl et al. teaches a method for carbon dioxide reactor control to achieve a desired set of process conditions, such as process conditions known to result in a desired output metric value (see Abstract; paras. [0012]; [0013]; [0033]; Fig. 1). The reference Kuhl et al. teaches that the method may include imposing an initial set of process conditions; monitoring one or more output metrics; determining that an output metric differs from a target output metric; altering one or more process conditions to reduce the output metric difference; and continuing to monitor the output metrics and/or alter the process conditions (see para. [0033]). The reference Kuhl et al. further teaches that the method includes altering carbon dioxide reactor operation based on the metrics to improve and/or maintain operation of a downstream reactor; to improve and/or maintain operation of the carbon dioxide reactor, such as to accommodate changes in an upstream source; to improve and/or maintain a target output metric (see para. [0038]). The reference Kuhl et al. further teaches that the process conditions can include: input carbon dioxide flow rate and/or pressure, input gas hydration, current density, voltage, and/or temperature (see paras. [0039]; [0048]). The reference Kuhl et al. further teaches that the method can include controlling CO and/or H2 production by operating the carbon dioxide reactor at a wide range of current densities (see para. [0048]). The reference Kuhl et al. further teaches the method may include means to measure conditions, outputs, and inputs in systems connected to the carbon dioxide reactor, and that such means may include flow rate measurement means; electrical power availability detectors; and/or any other monitoring systems (see para. [0027]). The reference Kuhl et al. further teaches that the monitoring systems can monitor the parameters of the input and/or output streams, the parameters of a component of the input and/or output streams, and/or monitor any other suitable parameter(s) of the stream (see para. [0027]). The reference Kuhl et al. further teaches that the method may include means for responding to conditions measured in systems connected to the carbon dioxide reactor, and that such means may include systems for adjusting flow rates, temperatures, power consumption or other system parameters (see para. [0028]). The reference Kuhl et al. further teaches that the method can be implemented in a computer-readable medium storing computer-readable instructions, and that the instructions are preferably executed by computer-executable components integrated with a communication routing system (see paras. [0080]-[0082]). The reference Kuhl et al. further teaches that a discharge gas containing carbon dioxide as output from the carbon dioxide reactor or a downstream synthesis unit may be recycled back to an input of the carbon dioxide reactor to increase the carbon efficiency of the overall process (see paras. [0023]; [0072]; [0073]). 
Accordingly, it would have been obvious to one having ordinary skill in the art, in view of the teachings of Kuhl et al., to modify the carbon compound manufacturing system of Braun et al. to include at least one detector selected from the group consisting of a first detector, a second detector, and a third detector, the first detector being configured to measure a flow rate of the supply gas flowing through the first flow path to generate a first data signal, the second detector being configured to measure a flow rate of the carbon dioxide flowing through the second flow path to generate a second data signal, and the third detector being configured to measure a value of voltage or current supplied to the conversion unit to generate a third data signal; and an integration controller configured to collate measured data in at least one data signal selected from the group consisting of the first to third data signals with a plan data corresponding to the measured data, and generate, according to a collation result, at least one control signal selected from the group consisting of a first control signal for adjusting an operation condition of the recovery unit, a second control signal for adjusting an operation condition of the conversion unit, and a third control signal for adjusting an operation condition of the synthesis unit as claimed by applicant, since the reference Kuhl et al. suggests operating the carbon dioxide reactor (i.e., the conversion unit) under controlled process conditions to produce a desired output composition, and/or altering the process conditions to alter the output composition (see Abstract; paras. [0012]; [0013]; [0020]-[0021]; Fig. 1), and such a modification would amount to nothing more than use of known devices according to their established functions to accomplish an entirely expected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774